UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 01-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. LIVESTRONG® Income Portfolio LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Portfolio Characteristics 14 Shareholder Fee Examples 16 Schedule of Investments 22 Statement of Assets and Liabilities 27 Statement of Operations 30 Statement of Changes in Net Assets 33 Notes to Financial Statements 38 Financial Highlights 61 Additional Information American Century Investment Services, Inc., has entered into an agreement with LIVESTRONG for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. 1 President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended January 31, 2011. Our report offers — for investment perspective — a macroeconomic overview of the period (below), followed by fund performance, a schedule of fund investments and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our Web site, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the funds’ next full annual report, dated July 31, 2011, will provide additional market perspective and portfolio commentary from our portfolio management team. Macroeconomic Overview The six months ended January 31, 2011, began with investors primarily in a pessimistic and defensive posture. The European sovereign debt flare-up, combined with concerns about economic weakness and a “double-dip” recession in the U.S., triggered a global stock market sell-off last summer and motivated investors to buy “safe-haven” assets such as U.S. Treasury securities and gold. That dark mood gave way to increased optimism as the reporting period unfolded. Stocks generally rallied from September through January as post-recession monetary and fiscal intervention by central banks and governments continued in economically struggling developed countries, fueling higher hopes of improved financial market conditions. In particular, in the U.S., the Federal Reserve launched its second round of quantitative easing. This so-called “QE2” involves the proposed purchase of $600 billion of U.S. government securities to boost the money supply and encourage investors to purchase potentially higher-risk/higher-return assets. In addition, Congress voted to extend prevailing federal income tax rates for two years, ending tax-policy uncertainty that had stymied the financial markets. As a result, the markets entered 2011 with lowered recession concerns and heightened inflation fears. We believe economic conditions in the developed world generally remain too soft to trigger significantly higher inflation in the near-term, but longer-term inflation threats are growing. Our portfolio teams apply their extensive economic and market knowledge as they make daily investment decisions on your behalf. We appreciate your continued trust in us during these challenging times. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, As regulators and the markets continue to sort out the events of the credit crisis, a consistent theme has been that financial services firms should re-examine their risk management practices. Risk management has been a regular part of American Century Investments’ activities for many years. However, recently American Century and your mutual fund board have been spending additional time focusing on our risk oversight processes. The board’s efforts are now organized around three categories of risk: investment risk, operational risk, and enterprise risk. This approach has facilitated a realignment of many risk oversight tasks that the board has historically conducted. Investment risk tasks include a review of portfolio risk, monitoring the use of derivatives, and performance assessment. Operational risk focuses on compliance, valuation, shareholder services, and trading activities. Enterprise risk addresses the financial condition of the advisor, human resource development, and reputational risks. Risk oversight tasks are addressed in every quarterly board meeting, and a review of the advisor’s entire risk management program is undertaken annually. We acknowledge and support the approach that American Century Investments takes to its risk management responsibilities. While the board has refocused its efforts in this important oversight area, we recognize that risk oversight is a journey and we expect to continue to improve our processes. Our September quarterly board meeting was held in the New York offices of American Century Investments. This gave the directors an opportunity to meet with the portfolio management teams for each of the global and international funds overseen by the board. Each team uses sophisticated investment tools and daily risk analysis in managing client assets. We also were impressed with the “bench strength” that has been developed under the leadership of the Global and Non-U.S. Equity CIO Mark Kopinski. These face-to-face meetings provide an opportunity for the directors—working on behalf of shareholders—to validate the advisor’s efforts and the investment management approach being followed. I thank you for your continued confidence in American Century during this turbulent time in the economy and investment markets. If you have thoughts or questions you would like to share with the board send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Performance Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG Income Portfolio Investor Class ARTOX 8.27% 12.42% 4.40% 5.08% 8/31/04 Russell 3000 Index — 18.92% 23.95% 2.51% 5.25% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 5.82% 5.10% — Institutional Class ATTIX 8.48% 12.75% 4.63% 5.30% 8/31/04 A Class(2) No sales charge* With sales charge* ARTAX 8.13% 1.88% 12.14% 5.68% 4.16% 2.93% 4.82% 3.86% 8/31/04 C Class No sales charge* With sales charge* ATTCX 7.80% 6.80% — 9.43%(1) 8.43%(1) 3/1/10 R Class ARSRX 7.99% 11.87% 3.88% 4.55% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 4 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2015 Portfolio Investor Class ARFIX 9.11% 13.65% 4.37% 5.79% 8/31/04 Russell 3000 Index — 18.92% 23.95% 2.51% 5.25% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 5.82% 5.10% — Institutional Class ARNIX 9.22% 13.87% 4.59% 6.01% 8/31/04 A Class(2) No sales charge* With sales charge* ARFAX 8.94% 2.64% 13.37% 6.85% 4.11% 2.87% 5.53% 4.57% 8/31/04 C Class No sales charge* With sales charge* AFNCX 8.51% 7.51% — 10.26%(1) 9.26%(1) 3/1/10 R Class ARFRX 8.87% 13.08% 3.84% 5.27% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 5 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2020 Portfolio Investor Class ARBVX 10.04% 14.86% 2.09% 5/30/08 Russell 3000 Index — 18.92% 23.95% -0.32% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 6.23% — Institutional Class ARBSX 10.15% 15.22% 2.29% 5/30/08 A Class(2) No sales charge* With sales charge* ARBMX 9.90% 3.54% 14.59% 8.03% 1.81% -0.42% 5/30/08 C Class No sales charge* With sales charge* ARNCX 9.52% 8.52% — — 11.20%(1) 10.20%(1) 3/1/10 R Class ARBRX 9.74% 14.30% 1.56% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 6 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2025 Portfolio Investor Class ARWIX 11.11% 16.28% 4.16% 6.23% 8/31/04 Russell 3000 Index — 18.92% 23.95% 2.51% 5.25% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 5.82% 5.10% — Institutional Class ARWFX 11.22% 16.52% 4.37% 6.43% 8/31/04 A Class(2) No sales charge* With sales charge* ARWAX 10.93% 4.53% 15.99% 9.31% 3.90% 2.68% 5.96% 4.99% 8/31/04 C Class No sales charge* With sales charge* ARWCX 10.50% 9.50% — 12.17%(1) 11.17%(1) 3/1/10 R Class ARWRX 10.76% 15.60% 3.64% 5.69% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 7 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2030 Portfolio Investor Class ARCVX 12.12% 17.50% 1.13% 5/30/08 Russell 3000 Index — 18.92% 23.95% -0.32% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 6.23% — Institutional Class ARCSX 12.10% 17.62% 1.29% 5/30/08 A Class(2) No sales charge* With sales charge* ARCMX 11.97% 5.59% 17.22% 10.49% 0.85% -1.36% 5/30/08 C Class No sales charge* With sales charge* ARWOX 11.48% 10.48% — — 13.00%(1) 12.00%(1) 3/1/10 R Class ARCRX 11.82% 16.93% 0.60% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 8 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2035 Portfolio Investor Class ARYIX 13.18% 18.96% 3.83% 6.46% 8/31/04 Russell 3000 Index — 18.92% 23.95% 2.51% 5.25% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 5.82% 5.10% — Institutional Class ARLIX 13.30% 19.08% 4.03% 6.67% 8/31/04 A Class(2) No sales charge* With sales charge* ARYAX 13.01% 6.56% 18.56% 11.78% 3.55% 2.33% 6.19% 5.21% 8/31/04 C Class No sales charge* With sales charge* ARLCX 12.66% 11.66% — 14.02%(1) 13.02%(1) 3/1/10 R Class ARYRX 12.83% 18.26% 3.29% 5.93% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 9 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2040 Portfolio Investor Class ARDVX 14.43% 20.22% 0.81% 5/30/08 Russell 3000 Index — 18.92% 23.95% -0.32% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 6.23% — Institutional Class ARDSX 14.52% 20.46% 1.01% 5/30/08 A Class(2) No sales charge* With sales charge* ARDMX 14.27% 7.72% 19.92% 12.97% 0.57% -1.63% 5/30/08 C Class No sales charge* With sales charge* ARNOX 13.80% 12.80% — — 14.86%(1) 13.86%(1) 3/1/10 R Class ARDRX 14.13% 19.64% 0.29% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 10 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date LIVESTRONG 2045 Portfolio Investor Class AROIX 14.80% 20.83% 3.63% 6.54% 8/31/04 Russell 3000 Index — 18.92% 23.95% 2.51% 5.25% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 5.82% 5.10% — Institutional Class AOOIX 14.82% 20.95% 3.82% 6.75% 8/31/04 A Class(2) No sales charge* With sales charge* AROAX 14.63% 8.03% 20.43% 13.48% 3.35% 2.13% 6.27% 5.29% 8/31/04 C Class No sales charge* With sales charge* AROCX 14.16% 13.16% — 15.34%(1) 14.34%(1) 3/1/10 R Class ARORX 14.54% 20.23% 3.11% 6.02% 8/31/04 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 11 Total Returns as of January 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date LIVESTRONG 2050 Portfolio Investor Class ARFVX 15.24% 21.27% -0.24% 5/30/08 Russell 3000 Index — 18.92% 23.95% -0.32% — Barclays Capital U.S. Aggregate Bond Index — 0.20% 5.06% 6.23% — Institutional Class ARFSX 15.45% 21.63% -0.01% 5/30/08 A Class(2) No sales charge* With sales charge* ARFMX 15.09% 8.53% 20.96% 14.01% -0.48% -2.66% 5/30/08 C Class No sales charge* With sales charge* ARFDX 14.61% 13.61% — — 15.57%(1) 14.57%(1) 3/1/10 R Class ARFWX 14.93% 20.66% -0.72% 5/30/08 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays Capital U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for the LIVESTRONG Portfolio’s asset allocations as of January 31, 2011.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 12 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class LIVESTRONG Income Portfolio 0.76% 0.56% 1.01% 1.76% 1.26% LIVESTRONG 2015 Portfolio 0.79% 0.59% 1.04% 1.79% 1.29% LIVESTRONG 2020 Portfolio 0.82% 0.62% 1.07% 1.82% 1.32% LIVESTRONG 2025 Portfolio 0.84% 0.64% 1.09% 1.84% 1.34% LIVESTRONG 2030 Portfolio 0.87% 0.67% 1.12% 1.87% 1.37% LIVESTRONG 2035 Portfolio 0.90% 0.70% 1.15% 1.90% 1.40% LIVESTRONG 2040 Portfolio 0.93% 0.73% 1.18% 1.93% 1.43% LIVESTRONG 2045 Portfolio 0.95% 0.75% 1.20% 1.95% 1.45% LIVESTRONG 2050 Portfolio 0.97% 0.77% 1.22% 1.97% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. A LIVESTRONG Portfolio’s target date is the approximate year when investors plan to start withdrawing their money. The principal value of the investment is not guaranteed at any time, including at the target date. The performance of LIVESTRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVESTRONG Portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 13 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of January 31, 2011 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Equity NT Equity Growth Fund 12.9% 12.6% 12.2% 12.2% 12.5% NT Growth Fund 6.4% 7.5% 9.0% 10.2% 12.2% NT Large Company Value Fund 11.0% 10.9% 11.3% 11.7% 12.2% NT Mid Cap Value Fund 4.0% 4.5% 5.2% 5.5% 5.2% NT Small Company Fund 2.0% 2.0% 2.2% 3.0% 4.0% NT VistaSM Fund 2.5% 3.3% 4.3% 4.8% 5.3% Real Estate Fund 1.0% 1.2% 1.5% 1.7% 2.0% NT Emerging Markets Fund — 1.0% 2.0% 2.6% 3.1% NT International Growth Fund 5.0% 5.7% 6.5% 7.9% 9.2% Total Equity 44.8% 48.7% 54.2% 59.6% 65.7% Fixed Income High-Yield Fund 3.8% 3.7% 3.5% 3.3% 2.9% Inflation-Adjusted Bond Fund 7.6% 7.4% 7.0% 6.5% 5.8% NT Diversified Bond Fund 26.7% 25.9% 24.6% 22.6% 20.1% International Bond Fund 7.0% 6.3% 5.2% 3.0% 0.5% Total Fixed Income 45.1% 43.3% 40.3% 35.4% 29.3% Premium Money Market Fund 10.0% 8.0% 5.5% 5.0% 5.0% Other Assets and Liabilities 0.1% —(2) —(2) —(2) —(2) Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 14 Underlying Fund Allocations(1) as a % of net assets as of January 31, 2011 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Equity NT Equity Growth Fund 13.2% 14.2% 14.7% 15.2% NT Growth Fund 13.2% 14.2% 14.7% 15.2% NT Large Company Value Fund 13.2% 14.5% 15.0% 15.5% NT Mid Cap Value Fund 6.0% 7.0% 7.2% 7.5% NT Small Company Fund 4.1% 4.0% 4.2% 4.7% NT VistaSM Fund 6.0% 7.0% 7.3% 7.5% Real Estate Fund 2.3% 2.5% 2.8% 3.0% NT Emerging Markets Fund 4.2% 5.0% 5.7% 6.4% NT International Growth Fund 9.7% 10.0% 10.0% 9.5% Total Equity 71.9% 78.4% 81.6% 84.5% Fixed Income High-Yield Fund 2.5% 2.1% 1.8% 1.5% Inflation-Adjusted Bond Fund 5.0% 4.1% 3.6% 3.0% NT Diversified Bond Fund 17.6% 14.9% 13.0% 10.9% Total Fixed Income 25.1% 21.1% 18.4% 15.4% Premium Money Market Fund 3.0% 0.5% — — Other Assets and Liabilities —(2) —(2) —(2) 0.1% Institutional Class, except Premium Money Market Fund Investor Class. Category is less than 0.05% of total net assets. 15 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2010 to January 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 16 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 8/1/10 Ending Account Value 1/31/11 Expenses Paid During Period(1) 8/1/10 – 1/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/10 – 1/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG Income Portfolio Actual Investor Class 0.21% 0.76% Institutional Class 0.01% 0.56% A Class 0.46% 1.01% C Class 1.21% 1.76% R Class 0.71% 1.26% Hypothetical Investor Class 0.21% 0.76% Institutional Class 0.01% 0.56% A Class 0.46% 1.01% C Class 1.21% 1.76% R Class 0.71% 1.26% LIVESTRONG 2015 Portfolio Actual Investor Class 0.21% 0.79% Institutional Class 0.01% 0.59% A Class 0.46% 1.04% C Class 1.21% 1.79% R Class 0.71% 1.29% Hypothetical Investor Class 0.21% 0.79% Institutional Class 0.01% 0.59% A Class 0.46% 1.04% C Class 1.21% 1.79% R Class 0.71% 1.29% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 17 Beginning Account Value 8/1/10 Ending Account Value 1/31/11 Expenses Paid During Period(1) 8/1/10 – 1/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/10 – 1/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2020 Portfolio Actual Investor Class 0.21% $4.34 0.82% Institutional Class 0.01% $3.28 0.62% A Class 0.46% $5.66 1.07% C Class 1.21% $9.61 1.82% R Class 0.71% $6.98 1.32% Hypothetical Investor Class 0.21% $4.18 0.82% Institutional Class 0.01% $3.16 0.62% A Class 0.46% $5.45 1.07% C Class 1.21% $9.25 1.82% R Class 0.71% $6.72 1.32% LIVESTRONG 2025 Portfolio Actual Investor Class 0.21% $4.47 0.84% Institutional Class 0.01% $3.41 0.64% A Class 0.46% $5.80 1.09% C Class 1.21% $9.76 1.84% R Class 0.71% $7.12 1.34% Hypothetical Investor Class 0.21% $4.28 0.84% Institutional Class 0.01% $3.26 0.64% A Class 0.46% $5.55 1.09% C Class 1.21% $9.35 1.84% R Class 0.71% $6.82 1.34% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 18 Beginning Account Value 8/1/10 Ending Account Value 1/31/11 Expenses Paid During Period(1) 8/1/10 – 1/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/10 – 1/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2030 Portfolio Actual Investor Class 0.21% $4.65 0.87% Institutional Class 0.01% $3.58 0.67% A Class 0.46% $5.98 1.12% C Class 1.21% $9.97 1.87% R Class 0.71% $7.31 1.37% Hypothetical Investor Class 0.21% $4.43 0.87% Institutional Class 0.01% $3.41 0.67% A Class 0.46% $5.70 1.12% C Class 1.21% $9.50 1.87% R Class 0.71% $6.97 1.37% LIVESTRONG 2035 Portfolio Actual Investor Class 0.21% $4.84 0.90% Institutional Class 0.01% $3.76 0.70% A Class 0.46% $6.17 1.15% C Class 1.21% $10.18 1.90% R Class 0.71% $7.51 1.40% Hypothetical Investor Class 0.21% $4.58 0.90% Institutional Class 0.01% $3.57 0.70% A Class 0.46% $5.85 1.15% C Class 1.21% $9.65 1.90% R Class 0.71% $7.12 1.40% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 19 Beginning Account Value 8/1/10 Ending Account Value 1/31/11 Expenses Paid During Period(1) 8/1/10 – 1/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/10 – 1/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2040 Portfolio Actual Investor Class 0.21% $5.03 0.93% Institutional Class 0.01% $3.95 0.73% A Class 0.46% $6.37 1.18% C Class 1.21% $10.40 1.93% R Class 0.71% $7.72 1.43% Hypothetical Investor Class 0.21% $4.74 0.93% Institutional Class 0.01% $3.72 0.73% A Class 0.46% $6.01 1.18% C Class 1.21% $9.80 1.93% R Class 0.71% $7.27 1.43% LIVESTRONG 2045 Portfolio Actual Investor Class 0.21% $5.09 0.94% Institutional Class 0.01% $4.01 0.74% A Class 0.46% $6.44 1.19% C Class 1.21% $10.47 1.94% R Class 0.71% $7.79 1.44% Hypothetical Investor Class 0.21% $4.79 0.94% Institutional Class 0.01% $3.77 0.74% A Class 0.46% $6.06 1.19% C Class 1.21% $9.86 1.94% R Class 0.71% $7.32 1.44% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 20 Beginning Account Value 8/1/10 Ending Account Value 1/31/11 Expenses Paid During Period(1) 8/1/10 – 1/31/11 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/10 – 1/31/11 Effective Annualized Expense Ratio(2) LIVESTRONG 2050 Portfolio Actual Investor Class 0.21% $5.21 0.96% Institutional Class 0.01% $4.13 0.76% A Class 0.46% $6.56 1.21% C Class 1.21% $10.60 1.96% R Class 0.71% $7.91 1.46% Hypothetical Investor Class 0.21% $4.89 0.96% Institutional Class 0.01% $3.87 0.76% A Class 0.46% $6.16 1.21% C Class 1.21% $9.96 1.96% R Class 0.71% $7.43 1.46% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. 21 Schedule of Investments JANUARY 31, 2011 (UNAUDITED) Shares Value LIVESTRONG Income Portfolio Mutual Funds(1) — 99.9% DOMESTIC EQUITY FUNDS — 39.8% NT Equity Growth Fund Institutional Class $ 35,260,780 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 38.1% High-Yield FundInstitutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 10.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.0% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.0% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $233,933,015) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. Shares Value LIVESTRONG 2015 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 42.0% NT Equity Growth Fund Institutional Class $ 83,228,398 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.0% Premium Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS — 6.7% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class INTERNATIONAL FIXED INCOME FUNDS — 6.3% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $582,040,951) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 22 Shares Value LIVESTRONG 2020 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 45.7% NT Equity Growth Fund Institutional Class $ 44,677,111 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 35.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 8.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.5% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.2% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $316,935,857) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2025 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 49.1% NT Equity Growth Fund Institutional Class $ 107,764,525 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 32.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 10.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.0% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $764,928,940) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 23 Shares Value LIVESTRONG 2030 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 53.4% NT Equity Growth Fund Institutional Class $ 38,207,613 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 28.8% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 12.3% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 0.5% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $259,840,872) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2035 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 58.0% NT Equity Growth Fund Institutional Class $ 75,507,881 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 25.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 13.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 3.0% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $490,571,498) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 24 Shares Value LIVESTRONG 2040 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 63.4% NT Equity Growth Fund Institutional Class $ 23,591,317 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 21.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 0.5% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $139,237,580) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. See Notes to Financial Statements. Shares Value LIVESTRONG 2045 Portfolio Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 65.9% NT Equity Growth Fund Institutional Class $ 49,878,149 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 18.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.7% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $292,651,342) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. 25 Shares Value LIVESTRONG 2050 Portfolio Mutual Funds(1) — 99.9% DOMESTIC EQUITY FUNDS — 68.6% NT Equity Growth Fund Institutional Class $ 9,188,284 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 15.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $52,255,670) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. 26 Statement of Assets and Liabilities JANUARY 31, 2011 (UNAUDITED) LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Assets Investment securities in affiliates, at value (cost of $233,933,015, $582,040,951 and $316,935,857, respectively) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG Income Portfolio Investor Class, $0.01 Par Value $66,329,602 6,055,675 $10.95 Institutional Class, $0.01 Par Value $105,197,671 9,601,756 $10.96 A Class, $0.01 Par Value $80,221,422 7,325,022 $10.95* C Class, $0.01 Par Value $10.96 R Class, $0.01 Par Value $20,710,769 1,892,348 $10.94 LIVESTRONG 2015 Portfolio Investor Class, $0.01 Par Value $281,442,518 24,470,242 $11.50 Institutional Class, $0.01 Par Value $172,328,280 14,971,663 $11.51 A Class, $0.01 Par Value $155,151,767 13,493,420 $11.50* C Class, $0.01 Par Value $11.51 R Class, $0.01 Par Value $49,712,807 4,323,546 $11.50 LIVESTRONG 2020 Portfolio Investor Class, $0.01 Par Value $78,591,184 7,826,903 $10.04 Institutional Class, $0.01 Par Value $158,294,561 15,768,583 $10.04 A Class, $0.01 Par Value $104,500,230 10,413,857 $10.03* C Class, $0.01 Par Value $10.05 R Class, $0.01 Par Value $23,311,983 2,323,599 $10.03 *Maximum offering price $11.62, $12.20, and $10.64 (net asset value divided by 0.9425) for LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio and LIVESTRONG 2020 Portfolio, respectively. See Notes to Financial Statements. 27 JANUARY 31, 2011 (UNAUDITED) LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Assets Investment securities in affiliates, at value (cost of $764,928,940, $259,840,872 and $490,571,498, respectively) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2025 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $11.76* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2030 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $9.87* C Class, $0.01 Par Value R Class, $0.01 Par Value LIVESTRONG 2035 Portfolio Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $12.16* C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $12.48, $10.47, and $12.90 (net asset value divided by 0.9425) for LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio and LIVESTRONG 2035 Portfolio, respectively. See Notes to Financial Statements. 28 JANUARY 31, 2011 (UNAUDITED) LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Assets Investment securities in affiliates, at value (cost of $139,237,580, $292,651,342 and $52,255,670, respectively) Cash Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued administrative fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation Fund/Class Net assets Shares outstanding Net asset value per share LIVESTRONG 2040 Portfolio Investor Class, $0.01 Par Value $33,687,585 Institutional Class, $0.01 Par Value $63,958,335 A Class, $0.01 Par Value $55,484,263 $9.84* C Class, $0.01 Par Value $120,042 R Class, $0.01 Par Value $12,699,843 LIVESTRONG 2045 Portfolio Investor Class, $0.01 Par Value $128,965,539 Institutional Class, $0.01 Par Value $100,052,932 A Class, $0.01 Par Value $82,034,537 $12.24* C Class, $0.01 Par Value $224,286 R Class, $0.01 Par Value $28,029,652 LIVESTRONG 2050 Portfolio Investor Class, $0.01 Par Value $13,534,206 Institutional Class, $0.01 Par Value $19,676,882 A Class, $0.01 Par Value $22,171,706 $9.62* C Class, $0.01 Par Value R Class, $0.01 Par Value $4,994,199 *Maximum offering price $10.44, $12.99, and $10.21 (net asset value divided by 0.9425) for LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio and LIVESTRONG 2050 Portfolio, respectively. See Notes to Financial Statements. 29 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class 67 R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 30 FOR THE SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds ) Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 31 FOR THE SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Investment Income (Loss) Income: Income distributions from underlying funds — affiliates Expenses: Administrative fees: Investor Class A Class C Class 87 57 R Class Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 32 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) AND YEAR ENDED JULY 31, 2010 LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) ) ) — R Class ) Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 33 SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) AND YEAR ENDED JULY 31, 2010 LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 34 SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) AND YEAR ENDED JULY 31, 2010 LIVESTRONG 2030 Portfolio LIVESTRONG 2035 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 35 SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) AND YEAR ENDED JULY 31, 2010 LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) Institutional Class ) A Class ) C Class ) — ) — R Class ) From net realized gains: Investor Class ) ) — — Institutional Class ) ) — — A Class ) ) — — C Class (8 ) — — — R Class ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 36 SIX MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) AND YEAR ENDED JULY 31, 2010 LIVESTRONG 2050 Portfolio Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) — R Class ) ) From net realized gains: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) — R Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 37 Notes to Financial Statements JANUARY 31, 2011 (UNAUDITED) 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act), as amended, as an open-end management investment company and is organized as a Maryland corporation. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2020 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2035 Portfolio, LIVESTRONG 2040 Portfolio, LIVESTRONG 2045 Portfolio and LIVESTRONG 2050 Portfolio (collectively, the funds) are nine funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The underlying funds are not permitted to invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The investment objective of LIVESTRONG Income Portfolio is to seek current income. Capital appreciation is a secondary objective. The investment objectives of the eight target-year LIVESTRONG Portfolios are to seek the highest total return consistent with their respective asset mix. The funds pursue their objectives by investing in underlying funds that represent a variety of asset classes and investment styles. For each fund with a target-year, the target asset mix will be adjusted over time to become more conservative. In general, as the target-year approaches, the allocation to stocks will decrease and the allocation to bonds and money market instruments will increase. When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target year, its target asset mix will become fixed and will match that of LIVESTRONG Income Portfolio. The funds are authorized to issue the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is not charged an administrative fee. Sale of the funds’ C Class commenced on March 1, 2010. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). 38 Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with theunderlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. LIVESTRONG Income Portfolio, LIVESTRONG 2015 Portfolio, LIVESTRONG 2025 Portfolio, LIVESTRONG 2035 Portfolio, and LIVESTRONG 2045 Portfolio are no longer subject to examination by tax authorities for years prior to 2007. For LIVESTRONG 2020 Portfolio, LIVESTRONG 2030 Portfolio, LIVESTRONG 2040 Portfolio, and LIVESTRONG 2050 Portfolio all tax years remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid quarterly for LIVESTRONG Income Portfolio. Distributions from net investment income, if any, are generally declared and paid annually for the eight target-date LIVESTRONG Portfolios. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Administrative Fees — The corporation has entered into an agreement with American Century Investment Management, Inc. (ACIM), under which ACIM provides the funds with shareholder services in exchange for an administrative fee (the fee). The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee for the Investor Class, A Class, C Class and R Class is 0.20%. There is no administrative fee for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. These fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended January 31, 2011, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. 39 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. The funds have a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMIS is a wholly owned subsidiary of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Investment transactions for the six months ended January 31, 2011, were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Purchases $44,883,368 $110,171,561 $83,328,293 $144,363,779 $69,979,653 Sales $10,344,623 $11,582,367 $10,192,835 $18,479,412 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Purchases $93,670,119 $41,504,472 $61,971,093 $20,884,502 Sales $12,806,623 $6,523,473 $4,072,137 40 5. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the funds were as follows: Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG Income Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 75 8 81 R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 41 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2015 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 42 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2020 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 43 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2025 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 44 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2030 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed (6 ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 45 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2035 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 46 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2040 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 39 — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 47 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2045 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 70 — — Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 48 Six months ended January 31, 2011 Year ended July 31, 2010(1) Shares Amount Shares Amount LIVESTRONG 2050 Portfolio Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 15 — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through July 31, 2010 for the C Class. 49 6. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund for the six months ended January 31, 2011 follows: July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG Income Portfolio NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class ) Premium Money Market Fund Investor Class International Bond Fund Institutional Class ) NT International Growth Fund Institutional Class Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 50 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2015 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — — NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — — NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class ) International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 51 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2020 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class High-Yield Fund Institutional Class 75 Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 52 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2025 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — — NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 53 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2030 Portfolio NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class International Bond Fund Institutional Class ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 54 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2035 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — — NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — — ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 55 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2040 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class ) Premium Money Market Fund Investor Class — — 13 Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 56 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2045 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class(2) ) Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class — — NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 57 July 31, 2010 January 31, 2011 Fund/Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value LIVESTRONG 2050 Portfolio NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class NT Vista Fund Institutional Class(2) Real Estate Fund Institutional Class ) NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class High-Yield Fund Institutional Class (6 ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. Non-income producing. 7. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of January 31, 2011, the following LIVESTRONG Portfolio owned 25% or more of the total outstanding shares of the underlying funds: LIVESTRONG 2025 Portfolio NT Diversified Bond Fund 26% As of January 31, 2011, the funds, in aggregate, owned 100% of the total outstanding shares of the underlying NT Diversified Bond Fund, NT Emerging Markets Fund, NT Equity Growth Fund, NT Growth Fund, NT International Growth Fund, NT Large Company Value Fund, NT Mid Cap Value Fund, NT Small Company Fund and NT Vista Fund. 58 8. Fair Value Measurements The funds’ securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedule of Investments provides additional information on the funds’ portfolio holdings. 9. Risk Factors Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. Some of the underlying funds concentrate their investments in stocks of small companies. Because of this, the funds may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 10. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2011, the components of investments for federal income tax purposes were as follows: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments 59 LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — — — ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Following are the capital loss carryovers and capital loss deferral amounts as of July 31, 2010: LIVESTRONG Income Portfolio LIVESTRONG 2015 Portfolio LIVESTRONG 2020 Portfolio LIVESTRONG 2025 Portfolio LIVESTRONG 2030 Portfolio Accumulated capital losses ) ) — ) — Capital loss deferrals — — — ) — LIVESTRONG 2035 Portfolio LIVESTRONG 2040 Portfolio LIVESTRONG 2045 Portfolio LIVESTRONG 2050 Portfolio Accumulated capital losses ) — ) — Capital loss deferrals ) — ) — The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: LIVESTRONG Income Portfolio ) ) LIVESTRONG 2015 Portfolio ) ) LIVESTRONG 2020 Portfolio — — LIVESTRONG 2025 Portfolio ) ) LIVESTRONG 2030 Portfolio — — LIVESTRONG 2035 Portfolio ) ) LIVESTRONG 2040 Portfolio — — LIVESTRONG 2045 Portfolio ) ) LIVESTRONG 2050 Portfolio — — The capital loss deferrals represent net capital losses incurred in the nine-month period ended July 31, 2010. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 60 Financial Highlights LIVESTRONG Income Portfolio — Investor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) Total From Investment Operations ) Distributions From Net Investment Income ) From Net Realized Gains — — ) Total Distributions ) Net Asset Value, End of Period Total Return(3) % % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets(4) %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % Portfolio Turnover Rate 4
